Citation Nr: 0428358	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-20 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
hepatitis C.  The Board remanded this case in January 2001 
and July 2003.  

In April 2004, a claim for an increased rating for post-
traumatic stress disorder (PTSD) was received.  The Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The veteran is credible.

3.  The veteran has hepatitis C which is related to his 
service in Vietnam.  


CONCLUSION OF LAW

Hepatitis C was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
benefits sought are being granted.  Therefore, although VCAA 
has been followed, the Board notes that any deficiencies 
therein are harmless and non-prejudicial.  Also, the Board 
notes that additional evidence has been added to the claims 
file without initial AOJ review.  Again, the claim is being 
granted and the veteran is not prejudiced thereby.  


Background

The veteran served on active duty during Vietnam.  His combat 
status has been verified.  During service, there were no 
complaints, findings, treatment, or diagnosis of liver injury 
or disease to include hepatitis C.  

Post-service, in the early 1990's, the veteran was diagnosed 
as having hepatitis C.  

In May 1993, the veteran was diagnosed as having hepatitis C 
while being treated for substance abuse.  In June 1993, it 
was noted that the veteran had polysubstance abuse and prior 
intravenous drug use.  In December 1993, it was documented 
that the veteran had polysubstance abuse dependence.  In 
February and March 1994, it was noted that the veteran had 
substance abuse dependence which was in remission.  It was 
indicated that he had used heroin.  In April 1995, a liver 
biopsy revealed mild hepatitis.  

In February 1995, it was noted that the veteran had known 
liver disease for the past 2 years.  The veteran reported 
that he did not use intravenous drugs while in Vietnam.  

A May 1995 VA outpatient record indicated that the veteran 
had hepatitis C and had been an intravenous drug user in the 
past.  It was indicated that his hepatitis C was due to that 
intravenous drug use.  The veteran continued treatment for 
hepatitis C.  It was continuously noted that he had a history 
of polysubstance abuse.  

In September 1997, the veteran was afforded a VA systemic 
examination.  At that time, the veteran reported that he was 
a heroin addict while in Vietnam.  Currently, he had 
hepatitis C and was being treated for that disorder with 
Interferon.

In September 1997, the veteran was also afforded a VA PTSD 
examination.  At that time, the veteran described his combat 
experiences during Vietnam which included being exposed to 
dead bodies and body parts.  He reported that he was a heroin 
addict while in Vietnam.  After his return from Vietnam, the 
veteran reported that he lead a "flamboyant" lifestyle and 
had been involved with lots of women.  He also related that 
he continued to engage in drug and alcohol abuse.  In 1993, 
he cleaned up his lifestyle.  

In a May 1998 letter, the clinical director of a VA 
Addictions Treatment Program stated that the veteran had been 
treated at that facility and completed the program in 1994.  
The physician indicated that the veteran was diagnosed as 
having PTSD due to his experiences in Vietnam.  Also, he had 
hepatitis C for the past 2-3 years and had been on at least 2 
courses of Interferon.  The physician opined that the 
veteran's history suggested that the veteran most likely was 
infected while in Vietnam.  

In February 2000, the veteran testified at a personal 
hearing.  He stated that his VA physician told him that his 
hepatitis C began during his Vietnam service.   

In July 2000, the veteran was afforded another VA 
examination.  The veteran again reported that he had a 
history of polysubstance abuse.

In March 2004, a VA medical opinion was obtained in an 
attempt to clarify the etiology of the veteran's hepatic C 
and the date of onset.  The examiner indicated that he 
reviewed the service medical records and the post-service 
records.  The physician reviewed the records in his report.  
During the evaluation, various risk factors for hepatitis C 
were explored.  The veteran had a past history of intravenous 
drug use, tattoos, multiple sex partners, and exposure to the 
body fluids of others.  With regard to Vietnam, the veteran 
denied using intravenous drugs while in Vietnam.  He 
indicated that he snorted or ingested cocaine, heroin, 
amphetamines, and he smoked marijuana.  He related that most 
of his drug use was after his return from Vietnam.  The 
veteran also denied having multiple sexual partners while in 
Vietnam.  He denied getting tattoos while in Vietnam.  Any 
activities with regard to sexual partners and tattoos 
occurred after his Vietnam service.  However, the veteran 
indicated that he was a combat engineer while in Vietnam and 
was exposed to blood and dead bodies.  The veteran described 
an incident where his hands were cut and he came into contact 
with blood products of others.  Physical examination 
confirmed that the veteran had hepatitis C.  

The examiner then provided his opinion.  He indicated that 
the opinion of the VA physician who previously opined that 
the veteran's hepatitis C was incurred in Vietnam was not 
useful because the VA physician had not provided any 
supporting evidence for the opinion and seemed to have been 
written at the request of the veteran.  The examiner pointed 
out that the VA physician had not referred to the veteran's 
various risk factors.  

The VA physician then went on to state that there was 
insufficient evidence or no objective evidence to show that 
hepatitis C was incurred during Vietnam service.  
Specifically, the service medical records contained no such 
diagnosis nor did they show jaundice or abnormal liver tests.  
However, the examiner noted that the tests for hepatitis C 
were not performed at the time that the veteran was separated 
from service in 1972.  Thereafter, the veteran enjoyed 
reasonably good health, with the exception of polysubstance 
abuse and PTSD, until the detection of hepatitis C in 1993.  
Although the veteran had indicated that he took opium during 
service, the examiner noted that he said that he had snorted 
it and had denied intravenous drug use during service.  In 
addition, the February 1995 entry noted that the veteran 
denied intravenous drug use while in Vietnam.  The examiner 
indicated that post-service medical records suggested that 
the veteran had post-service intravenous drug use as there 
were entries noting such.  

The examiner stated that the evidence supporting the 
veteran's claim was circumstantial and inferential at best.  
He noted that the veteran maintained that he had exposure to 
blood and body fluids while in Vietnam and this resulted in 
hepatitis C.  The examiner stated that the record established 
that the veteran did have such exposure.  

In addition, the examiner indicated that the timing of the 
veteran's diagnosis was in his favor.  The examiner indicated 
that for most patients with hepatitis C, this is a slowly 
progressing infection of the liver which resulted in most 
patients being asymptomatic for 25 to 30 years before the 
onset of symptoms.  The examiner stated that the usual 
history for veterans with hepatitis C who served in Vietnam 
is that they first found out about having the disease during 
a routine examination that included blood tests for liver 
function or during mandated VA screening programs, at least 
25 years after their Vietnam duty.  The examiner indicated 
that some of these persons had positive risk factors which 
easily identified service as being the onset, while the 
majority did not.  Often, he noted, the case was compromised 
by inservice and post-service histories of polysubstance 
abuse.  

However, the examiner stated that combat duty in Vietnam 
provided ample opportunities for infection with hepatitis C 
through known risk factors and not.  In this case, he 
indicated that the timeline for detection of the hepatic C 
infection was consistent with the veteran's having obtained 
the infection during the Vietnam Era, only the mode of 
transmission remained elusive.  

In sum, the examiner stated that the decision of service 
connection had to be based on clearly defined risk factors 
for transmission of hepatitis C and not the veteran's mere 
presence in Vietnam.  He stated that the veteran was a 
combatant in Vietnam and he also exhibited high risk behavior 
after separation from service.  Therefore, precisely when the 
veteran became infected will never clearly be established.  
The examiner opined that while there was no hard objective 
supporting documentation, from what he knew of the clinical 
course of hepatitis C, there was just as good circumstantial 
information to favor the claim of the veteran.  It was his 
opinion that no further competent clarification would be 
forthcoming if sought.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran served on active duty in Vietnam.  The 
appropriate service department has verified that the veteran 
had combat service and was exposed to dead bodies.  

Thus, the veteran served in combat and is entitled to 
consideration of 38 U.S.C.A. § 1154(b).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
incurrence by "satisfactory lay or other evidence" even in 
the absence of official records.  38 U.S.C.A. § 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals (the 
Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary shall accept" the 
veteran's evidence as sufficient proof of service incurrence 
even if no official record of such incurrence exists.  

It is in the third step under Collette, that VA is to weigh 
contrary evidence.  If VA meets its burden of presenting 
"clear and convincing evidence to the contrary," the 
presumption of service incurrence is then rebutted.

In this case, the veteran does not report any injury, rather 
he reports alleged exposure to hepatitis C during service.  
In support of his claim, he relates that he did not engage in 
any high risk factors for hepatitis C other than his exposure 
to blood products during service.  The service records and 
Department of the Army documentation confirm that the veteran 
served in combat and was exposed to dead bodies.  A post-
service February 1995 VA outpatient record documents that the 
veteran denied other high risk activity (intravenous drug 
use) while in Vietnam.  The veteran was seeking treatment at 
this point and was not at that time in pursuit of VA monetary 
benefits.  

Thus, the veteran's allegations that his duties included 
exposure to blood products are competent and confirmed.  The 
veteran's denial of other high risk activity is also 
competent and generally confirmed.  The record is devoid of 
any documentation of intravenous drug use or other high risk 
activity while in Vietnam.  The veteran's lay statements that 
he did not engage in high risk activities is evidence.  The 
Board finds his statements to be competent and thus credible.  
They are credible because the record generally reflects that 
the veteran's high risk activities occurred post-service, 
other than exposure to blood products.

The veteran's statements that he was exposed to blood 
products during service and his statements that he did not 
engage in high risk activities during service are consistent 
with the circumstances, conditions, or hardships of his 
service.  Thus, the Board accepts the veteran's statements in 
that regard as sufficient proof that the veteran was exposed 
to blood products, during service, even though there is no 
official record of such incurrence.

Currently, the veteran has hepatitis C.  Since the Board has 
found the veteran credible with regard to his statement that 
he was exposed to blood products.  The examiner has 
established a timeline nexus of hepatitis C to such blood 
exposure.  The Board must now weigh the contrary evidence.  
The contrary evidence is the veteran's own statements of 
post-service high risk activities as supported by medical 
evidence and the lack of any documentation of liver disease 
until the 1990's.

In this case, the veteran was originally diagnosed with 
hepatitis C in 1993.  The competent evidence provides 
different theories with regard to the etiology.  The Board 
finds that the March 2004 VA examiner's opinion to be the 
most persuasive because it was based on a review of the 
veteran's records and fully explored the various theories, 
both negative and positive, for the etiology of the veteran's 
hepatitis C.  As explored by the examiner, the exact etiology 
may never be known because the veteran has several high risk 
factors.  The negative factors were given much consideration 
by the examiner.  The examiner pointed out that the timeline 
of the veteran's hepatitis C, his general history, and his 
exposure to blood products during service, were the positive 
factors in this case.  The examiner concluded that while 
there was no hard objective supporting documentation, from 
what he knew of the clinical course of hepatitis C, there was 
just as good circumstantial information to favor the claim of 
the veteran.   

The Board has found the veteran credible to state that he was 
exposed to blood products.  Thus, this evidence is probative.  
Likewise, the VA examiner's March 2004 opinion is competent, 
credible, and therefore probative.  The evidence as a whole 
establishes that hepatitis C was incurred during service.  

The evidence supports the claim of service connection.  
Accordingly, service connection is warranted for hepatitis C.





ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



